PER CURIAM.
Appellant’s postrconviction motion was denied without evidentiary hearing or identification of evidence in the record that refuted his claims. The state has attempted to cure the record deficiency on appeal by supplying this court with documentation to support the decision below. This is insufficient to cure the error. Wheeler v. State, 634 So.2d 213 (Fla. 4th DCA 1994); Jackson v. State, 602 So.2d 696 (Fla. 4th DCA 1992).
We reverse as to the issue of the public defender’s disqualification and remand for an evidentiary hearing or for record attachments refuting appellant’s claim that the office had a conflict caused by its previous representation of a state witness.' We affirm the denial of relief on all remaining issues.
GLICKSTEIN, KLEIN and SHAHOOD, JJ., concur.